        Case 2:18-cv-01620-MAK Document 63 Filed 05/15/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 CHARLES TALBERT,                              :
                                               : CIVIL ACTION
                            Plaintiff,         : No. 2:18-cv-01620-MAK
                                               :
       v.                                      :
                                               :
 BLANCHE CARNEY, et al.,                       :
                                               :
                            Defendants         :
                                               :

                             NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter my appearance on behalf of Defendants Blanche Carney, Gerald May, and
Terrance Clark, in the above-referenced matter.

                                                     Respectfully Submitted,

Date: May 15, 2019                                     /s/ Steven R. Bryson
                                                     Steven R. Bryson, Esquire
                                                     Assistant City Solicitor
                                                     Pa. Attorney Id. No. 324942
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     (215) 683-5443
         Case 2:18-cv-01620-MAK Document 63 Filed 05/15/19 Page 2 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 CHARLES TALBERT,                                  :
                                                   : CIVIL ACTION
                              Plaintiff,           : No. 2:18-cv-01620-MAK
                                                   :
        v.                                         :
                                                   :
 BLANCHE CARNEY, et al.,                           :
                                                   :
                              Defendants           :
                                                   :

                               CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the foregoing Notice of Appearance was filed on

ECF and is available for viewing and downloading. A copy has also been sent certified mail to:

Charles Talbert
P.O. Box 48411
Philadelphia, PA 19144
Appearing pro se



Date: May 15, 2019                                          /s/ Steven R. Bryson
                                                           Steven R. Bryson, Esquire
                                                           Assistant City Solicitor
                                                           Pa. Attorney ID No. 324942
                                                           City of Philadelphia Law Department
                                                           1515 Arch Street, 14th Floor
                                                           Philadelphia, PA 19102
                                                           (215) 683-5443
